199 F.3d 1111 (9th Cir. 2000)
Charles Wetzel, Plaintiff-Appellant,v.Lou Ehlers Cadillac Group Long Term Disability Insurance Program; Reliance Standard Life Insurance Company, Defendants-Appellees.
No. 97-56437
United States Court of Appeals, Ninth Circuit
January 13, 2000

Before: Hug, Jr., Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.